IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGES OF               : No. 331 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF                 : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF               :
PENNSYLVANIA                                 :
                                             :

                                       ORDER

PER CURIAM:
              AND NOW, this 2nd day of February, 2016, upon consideration of the

Petition of Jeffrey A. Manning, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the assignment of Judges to division(s) of the

court, it is hereby ORDERED that the Petition is granted and the following assignments

are approved:

              Family Division

              The Honorable Jennifer S. McCrady
              The Honorable Daniel D. Regan
              The Honorable Hugh F. McGough


Mr. Justice Eakin did not participate in the consideration or decision of this matter.